DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 16 February 2021.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 May 2021 was considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per claims 1, 3-8, 10-15, and 17-20, the claimed invention is directed to an abstract idea without significantly more because:
Claim 1 recites:
A system for intelligent information sharing system, the system comprising: 
at least one non-transitory storage device; and 
at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: 
receive resource transaction data and metadata for processing and analysis, wherein the resource transaction data and metadata relate to a resource transfer between a resource account at an originating entity and a destination resource account at a beneficiary entity; 
store the resource transaction data and metadata in a datastore of an originating entity; 
analyze the resource transaction data and metadata and determine, based on one or more first-pass filter thresholds, if there is an issue with the resource transaction prior to authorizing the resource transfer; identify one or more issues and generate an issue code for each of the one or more issues; 
place the resource transfer on hold; and 
display an alert for the one or more issues codes via a common display interface provided to the originating entity and the beneficiary entity.

Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a system, a computer program product, and a method, which are statutory categories of invention.

Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of mitigating risk in a financial transaction (a certain method of organizing human activity such as a fundamental economic principles or practices, e.g. hedging, insurance, mitigating risk) but for the recitation of additional claim elements. That is, other than reciting the storage of received transaction data, nothing in the claim precludes the language from being considered as the process of mitigating risk in a financial transaction. A similar analysis can be applied to dependent claims 3-7, 11-14, and 17-20, which further recite the abstract idea of mitigating risk in a financial transaction. Specifically, claims 3-7, 11-14, and 17-20 simply further describe the detection of risk factors and how entities are alerted to said risk factors

Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, linking the process of mitigating risk to the technological environment of digital financial transactions and data storage. A similar analysis can be applied to dependent claims 3-7, 11-14, and 17-20, which include additional claim elements that generally link the use of the judicial exception to a particular technological environment or field of use of digital financial transactions and data strorage.

Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.

Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. Furthermore, the steps of storing received data in a data store are well-understood, routine conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Specifically, the following computer functions have been recognized by the courts as well-understood, routine, and conventional functions: Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). See MPEP 2106.05(d) and Berkheimer Memo.
Therefore, Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 USC 101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 1 recites the term “an originating entity” in line 7 as well as in lines 9-10. It is unclear whether the second “an originating entity” is meant to be in reference to the previously introduced “originating entity” or is meant to reference an separate entity. Therefore, as it is not clear what structure is being disclosed by the second recited “an originating entity”, the claim must be rejected under 35 USC 112(b) for failing to particularly point out and distinctly claim the subject matter of the intended invention.
Independent claims 8 and 15 recite similar subject matter and are also rejected under the same rationale as claim 1. Similarly, dependent claims 2-7, 9-14, and 16-20 are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5,  7-8, 10-12, 14-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US 10510078 B2) in view of Wilczek (US 20220020028 A1) in further view of Rechert et al. (US 20170140377 A1).

Regarding Claims 1, 8, and 15, discloses:
A system for intelligent information sharing system (See Fig. 1: Risk Decision Engine - 70), the system comprising: at least one non-transitory storage device (See Le: Fig. 2 – Alert Monitoring Database 120); and 
at least one processing device coupled to the at least one non-transitory storage device (See Fig. 2 – Processing Module 130), 
wherein the at least one processing device is configured to: receive resource transaction data and metadata for processing and analysis, wherein the resource transaction data and metadata relate to a resource transfer between a resource account at an originating entity and a destination resource account at a beneficiary entity (See Le: Fig. 2 and See Le: col 7, lines 38-50 – Le discloses a risk decision engine receiving transaction data. It is clear to one of ordinary skill in the art that financial transactions, such as those disclosed in Le, are used to transfer resources from an originating entity and a destination account); 
store the resource transaction data and metadata in a datastore of an originating entity (As detailed in the 112(b) section of this action, it is unclear whether the originating entity recited in this limitation refers to the previously recited originating entity. For purposes of compact prosecution, the examiner will consider the originating entity recited in this limitation as being separate from the previously recited originating entity and thus cites the following: See Le: col. 7, lines 38-40 – Le discloses storing the transaction data received by the risk decision engine within an alert monitoring database); 
analyze the resource transaction data and metadata and determine, based on one or more first-pass filter thresholds, if there is an issue with the resource transaction prior to authorizing the resource transfer (See Le: col. 8. Lines 34-38 and See Le: col. 12, lines 8-13 – Le discloses analyzing transaction by calculating/extracting risk metrics and comparing them to baseline values); 
identify one or more issues (See Le: col. 12, lines 8-13 – Le discloses determining/identifying whether an issue is present and an alert is necessary) and 
display an alert for the one or more issues via a common display interface (See Le: col. 13, lines 34-45)

However, Le fails to explicitly disclose:
generate an issue code for each of the one or more issues; 
place the resource transfer on hold; and
a common display interface provided to the originating entity and the beneficiary entity.

However, in a similar field of endeavor, Wilczek discloses:
place the resource transfer on hold (See Wilczek: Para. [0063]); and
display an alert for the one or more issues via common display interface provided to the originating entity and the beneficiary entity (See Wilczek: Para. [0063] – Wilczek discloses providing a digital alert to both the buyer and supplier for a transaction)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of holding a resource transfer prior to providing an alert as disclosed by Wilczek to hold the resource transfers of the transaction analyzed by the system of Le increasing the overall security strength of the invention by allowing the system to prevent fraudulent transactions from being fully processed.

However, the combination of Le and Wilczek fails to explicitly disclose:
generate an issue code for each of the one or more issues; 

However, Rechert discloses:
generate an issue code for each of the one or more issues (See Rechert: Para. [0036]); 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of generating an error/issue code for a specific error/issue as disclosed by Rechert to categorize the issues identified by the system of Le and Wilczek increasing the overall robustness of the invention by allowing for categorization of issues which can be used as a data set for multiple purposes such as trend analysis and risk mitigation procedures.

Regarding Claims 3, 10, and 17, the combination of Le, Wilczek, and Rechert discloses:
further configured to: authorize the resource transfer between the resource account at the originating entity and the destination resource account at the beneficiary entity (See Fig. 2 – No Action 160 – Le discloses the transaction being allowed/authorized if no alert is necessary); 
receive an issue code from the beneficiary entity for the authorized resource transfer (See Rechert: Para. [0036]) and 
display the issue code via the common display interface (See Le: col. 13, lines 34-45); and 
automatically place the resource transfer on hold on until instructions for remedial action are received from the originating entity (See Wilczek: Para. [0063]).

Regarding Claims 4, 11, and 18, the combination of Le, Wilczek, and Rechert discloses:
wherein the first-pass filter thresholds comprise a quantifiable threshold resource amount value, wherein the resource transaction passes the first pass filter if it is below the resource amount value (See Le: col. 8. Lines 34-38 and See Le: col. 12, lines 8-13 – Le discloses analyzing transaction by calculating/extracting risk metrics and comparing them to baseline values).

Regarding Claims 5, 12, and 19, the combination of Le, Wilczek, and Rechert discloses:
wherein the first-pass filter thresholds comprise determining whether or not the resource transaction data and metadata matches the data and metadata in a historical database for one or more resource accounts (See Le: col. 8. Lines 34-38 and See Le: col. 12, lines 8-13 – Le discloses analyzing transaction by calculating/extracting risk metrics and comparing them to baseline values).

Regarding Claims 7 and 14, the combination of Le, Wilczek, and Rechert discloses:
further configured to: receive data indicating a resolution of the one or more issue codes; transmit the data indicating the resolution of the one or more issue codes via the common display interface; and authorize the resource transfer from the resource account to the destination resource account (See Le: col. 13, lines 34-45 – Le discloses the user performing an action such as inputting data to the common display interface to clear the alert and thus enable the transaction).

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Wilczek in further view of Rechert and Filliben et al. (US 20190377819 A1).

Regarding Claims 6, 13, and 20, the combination of Le, Wilczek, and Rechert discloses:
further configured to: analyze the resource transaction data and metadata in conjunction with historical transaction data via a machine learning algorithm; 
determine that the resource transfer should be cross-flagged according to a pattern identified in the historical transaction data; and 
generate an issue code to hold the resource transfer based on the determination that the resource transfer should be cross-flagged.

However, the combination fails to explicitly disclose but Filliben discloses:
via a machine learning algorithm (See Filliben: Para. [0123])

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of processing incoming transaction data for risk scores via a machine learning algorithm as disclosed by Filliben to filter the incoming transaction data to calculate/extract risk metrics as disclosed by the combination of Le, Wilczek, and Rechert increasing the overall efficiency of the invention by leveraging the processing speed and automated nature of machine learning algorithm technology.

Allowable Subject Matter
Claims 2, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 discloses a system further configured to “receive data from the beneficiary entity in response to the one or more issue codes displayed via the common display interface; transmit the data received from the beneficiary entity to the originating entity via the common display interface; conduct additional analysis of the resource transaction data and metadata in conjunction with the received data from the beneficiary entity; receive instructions for resolution of the one or more issue codes from the originating entity; and transmit instructions for issue resolution to the beneficiary entity via the common display interface.”
Below are the closest prior arts of record:
Le et al. (US 10510078 B2)
Wilczek (US 20220020028 A1)
Rechert et al. (US 20170140377 A1)
Filliben et al. (US 20190377819 A1)
Le generally discloses methods and systems for analyzing incoming transaction data for risk metrics and alerting users when abnormal risk metrics are discovered.
Wilczek generally discloses a method for performing real-time risk detection for financial transaction and alerting users based on that risk detection and assessment
Rechert generally discloses a rules engine for applying rules from a reviewing network to data signals from an originating network wherein the rules are enforced via generated error codes.
Filliben et al generally discloses machine learning models used to process and determine risk for incoming transaction data sets
The cited references, alone or in combination, do not teach the specific combination of performing risk analysis of incoming transaction data and metadata, alerting users of potential risk, providing information for risk resolution, and allowing users to perform said risk resolution to authorize the transaction.
Yet even if the missing claim elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Le because Le is not concerned with providing users/originating entities with steps to resolve potential risk factors and allowing users to personally address said factors.
Foreign prior art and NPL searches were conducted. However, no relevant prior art was found.
Regarding subject matter eligibility, the claims recite the process of mitigating risk in a financial transaction which is encompassed by the abstract idea of methods of organizing human activity.
However, while the abstract idea of mitigating risk is recited, the claims recite additional elements which constitute significantly more than simply mitigating risk within the context of a computer-based transaction system. Specifically, the additional elements reciting the ability for the invention to provide users with resolution instructions for specific issue codes, allowing users to personally resolve issues transforms the recited claims from simply a recitation of the abstract idea of mitigating risk into significantly more than the abstract idea itself.
Therefore, claims 2, 9, and 16 are patent eligible under 35 USC 101. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3685